Citation Nr: 0631307	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  99-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUE

1.  Entitlement to higher initial ratings for post-traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling 
from March 4, 1998 to September 24, 1998; 30 percent from 
September 24, 1998 to July 7, 2005; and 70 percent disabling 
since July 7, 2005.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating action by the 
RO that granted service connection for PTSD and assigned a 10 
percent disability rating for this disability, effective 
March 4, 1998.  

In June1999, the veteran testified at a hearing before a 
hearing officer at the RO.  

In a rating action in December 1999, the RO increased the 
rating for PTSD to 30 percent, effective September 24, 1998.  
In a rating action of September 2005, the Appeals Management 
Center (AMC) granted a temporary total rating from February 
16, 2005 to April 30, 2005; restored the 30 percent 
evaluation effective May 1, 2005 and increased the rating to 
70 percent disabling effective July 7, 2005.

The Board remanded this issue for further development in 
August 2004 and June 2005.  

Additionally, the Board notes the veteran's claim for service 
connection for a back disability.  This claim has not been 
adjudicated separate from the current issue and is still 
under development.



FINDINGS OF FACT

1.  For the appeal period from March 4, 1998 to September 24, 
1998, the veteran's GAF scores indicative of transient to 
mild symptoms and there was decreased work efficiency only 
during periods of stress.

2.  For the appeal period from September 24, 1998 to February 
16, 2005, the veteran's GAF scores ranged from 50 to 70; he 
was able to maintain work efficiency and work and social 
relationships. 

3.  For the appeal period from May 1, 2005 to July 7, 2005, 
and subsequent to July 7, 2005, the veteran had GAF scores of 
40- 41, indicative of total occupation impairment and was 
found to be unemployable. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for PTSD were not met from March 4, 1998 to September 
23, 1998.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

2.  For the appeal period from September 24, 1998 to February 
16, 2005, the criteria for a 50 percent schedular rating for 
PTSD are met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.130, 
Diagnostic Code 9411.

3.  For the appeal period from May 1, 2005 the criteria for a 
100 percent schedular rating for PTSD are met.  38 U.S.C.A. 
§§ 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).   

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Once service connection is established, the claim is 
substantiated and further VCAA notice with regard to 
downstream issues, such as the initial evaluation, is 
unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Per the August 2004 remand instructions, in a letter dated 
August 2004, the AMC informed the veteran of the medical and 
other evidence needed to substantiate his claims for service 
connection, what medical or other evidence he was responsible 
for obtaining, and what evidence VA would undertake to 
obtain.  The letter also informed the veteran that he was had 
the right to submit additional evidence and information not 
already on the record.  This notice served to tell him to 
submit relevant records in his possession.  The veteran 
demonstrated his actual knowledge of the need to submit 
relevant evidence in his possession by submitting private 
medical records and additional information in October 2005 
and July 2006.

The August 2004 letter also provided the veteran with notice 
as to what evidence he needed to substantiate his claims for 
an increased evaluation for his service connected disability 
prior to its readjudication.  

There was a timing deficiency with the August 2004 letter, 
because it was provided after the initial evaluation of 
December 1998.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The timing deficiency was remedied by the 
readjudication of the claim after the notice was provided.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, supra.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran has established service 
connection, thus the first three elements of Dingess notice 
are unnecessary.  As just discussed, he has also received 
notice about the evidence needed to establish a rating.  He 
also received notice regarding an effective date in a letter 
of November 2005.  However, the Dingess Court held that once 
service connection is established, the claim is substantiated 
and further VCAA notice is not required.  He is, therefore, 
not prejudiced by the delayed notice on that element.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Additionally, the veteran underwent VA examinations for 
evaluation of his service connected PTSD in July 1998, April 
2001, October 2004 and July 2005.

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2006).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2006).
With respect to the applicable criteria, the schedular 
criteria, effective as of November 7, 1996, incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  

Under the revised schedular criteria, a 10 percent rating 
contemplates occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).

I.  The propriety of initial PTSD rating of 10 percent from 
March 4, 1998 to September 24, 1998.

Factual Background

In a June 1999 letter, a Vet Center readjustment counselor 
stated that from April 1996 to October 1997, the veteran 
received weekly psychotherapy for his PTSD.  At his 
discharge, the veteran's condition was stable.

A January 1998 Vet Center intake form shows that the veteran 
was neat, well groomed and alert.  He was stressed out, 
overworked, and depressed.  A global assessment of 
functioning (GAF) score of 43 was reported.  However, a May 
1998 examination noted that the veteran had good 
concentration at work and was employable full time despite 
being under stress.  

In July 1998, the veteran underwent a VA examination for 
PTSD.  The veteran resided with his wife.  He had worked as a 
project manager for 15 years.  He reported that he related 
well to co-workers and supervisors, but resisted becoming 
close to them.  He spent excessive time on the job, which 
caused marital conflict and distance from his family.  His 
only social activities involved other veterans.

The examiner found the veteran to be alert and oriented with 
a conventional appearance.  His judgment, concentration and 
insight were intact as was his long-term and short-term 
memory.  The veteran also reported that he had a good 
employment record.  The examiner concluded that the veteran 
had feelings of tension, irritability and apprehension when 
reminded of Vietnam.  The veteran also experienced 
interrupted sleep and dreams of intrusive memories of Vietnam 
when exposed to environmental reminders.  A GAF score of 80 
was reported.

Analysis

The GAF score of 80 reported on the veteran's July 1998 VA 
psychiatric examination contemplates no more than slight 
impairment of social, occupational or school functioning.  
American Psychiatric Association: DSM IV; 38 C.F.R. §§ 4.125, 
4.130.

The single GAF of 43 in the January 1998 intake evaluation is 
inconsistent with the reported symptomatology.  Such a GAF 
would contemplate an inability to work, while the intake 
evaluation indicates that he was working, and this was 
confirmed by the VA examination.

The VA examination reported no impairment in work efficiency, 
nor did the January 1998 intake assessment.  All of the other 
extensive evidence from this period shows only mild or 
transient symptoms.

While the veteran did report some social impairment, a rating 
cannot be assigned under the current rating schedule solely 
on the basis of social impairment.  38 C.F.R. § 4.128(b) 
(2006).

A rating for PTSD in excess of 10 percent is not warranted 
under the criteria for evaluating PTSD from March 4, 1998 to 
September 24, 1998.  No evidence of any major thought 
disturbance or cognitive defect was noted on examinations 
conducted during the relevant period.  While some depression, 
stress and sleeping problems when exposed to stressors were 
reported during the relevant time frame, the findings did not 
indicate a decrease in work efficiency due to such symptoms 
as depressed mood; anxiety; suspiciousness; panic attacks and 
chronic sleep impairment.

Moreover, no memory impairment was reported during this 
period as his short-term and long-term memory was in tact.  
Hence an evaluation in excess of 10 percent would also not be 
warranted during the period from March 4, 1998 to September 
24, 1998.

II.  The propriety of initial PTSD rating of 30 percent from 
September 24, 1998 to February 16, 2005.

Factual Background

A VAMC treatment note on September 24, 1998 stated that the 
veteran was having problems with anger, had difficulty 
sleeping and had intrusive thoughts about his past combat 
experiences.  However, the veteran had good memory, insight 
and judgment as he was also oriented.  A GAF score of 70 was 
reported.

In the June 1999 letter, a private readjustment counselor 
stated that he had been treating the veteran for eight 
months.  He reported that the veteran had diminished interest 
in his family, spouse and the people around him at work.  The 
veteran isolated himself from his friends and family.  He had 
difficulty adjusting to his everyday life.

A February 1999 treatment note from the Jersey City, New 
Jersey Vet Center stated that the veteran had good days and 
bad days as he still had vivid memories of his past combat 
experiences.

An April 2000 treatment note from the East Orange, New Jersey 
VAMC stated that the veteran still had some intrusive 
thoughts and mild irritability.  However, he had no gross 
thought disorder nor overt symptoms of psychosis elicited in 
his thought disorder.  He also had good insight and judgment 
and intact reality testing.

In March 2001 again at the VAMC, it was noted that he still 
had intrusive thoughts and mild irritability.  He stated that 
lately he had been having raising thoughts before he went to 
bed.  However, he again had no thought disorder as his 
insight and judgment were good and his abstracting and 
calculating abilities were intact.

In April 2001, the veteran underwent a comprehensive VA 
examination to evaluate his PTSD.  The veteran denied any 
history of suicidal or assaultive behaviors nor has he had 
any hallucinations.  He reported a lot of negative thoughts 
and his mind seemed to race.  He was isolative and had 
nightmares.

The examiner noted that the veteran was dressed casually and 
he was cooperative.  His thought processes and content were 
normal.  He was oriented to person, place and time and his 
insight and judgment were fair.  He was able to keep his job, 
but again, he was isolated.  A GAF score of 60 was reported. 

In April 2002, the veteran presented to the VAMC for his 
PTSD.  He again had recurrent nightmares, intrusive thoughts 
and mild irritability.  He had good reality testing and 
intact abstracting and calculating abilities.

In April 2003, the VAMC reports state that the veteran has 
had an increase in recurrent nightmares, intrusive thoughts 
and mild irritability since the beginning of the Iraq War.  
However, he again had good reality testing and intact 
abstracting and calculating abilities.  He had good insight 
and judgment and had no gross thought disorder.  A GAF score 
of 51 was reported.

In November 2003, the veteran presented to the VAMC as he had 
reoccurring depression and combat flashbacks that were 
triggered by the events occurring in Iraq.  The veteran was 
having difficulties at work as he had problems keeping his 
concentration.  There were some problems with his memory but 
his communication was good.

A May 2004 VA examination again noted that the news of the 
Iraq War triggered memories of the veteran's time in combat.  
However, he had no gross thought disorder as he had good 
reality testing, intact abstracting and calculating abilities 
and good insight and judgment.  A GAF score of 51 was 
reported.

In October 2004, the veteran underwent a VA examination to 
evaluate his PTSD.  He worked as a sheet metal operator, and 
was described as generally able to do that job.  He had 
remained married for 35 years, but his relationships with his 
family were somewhat strained.  He kept in touch with a few 
friends who were veterans.  

The veteran reported nightmares, flashbacks and irritability.  
The examiner commented that they seemed to be moderate in 
nature.  

The veteran had no perceptual problems as his thought process 
and content were normal.  He was oriented and his insight, 
judgment and impulse control were fair.  It was noted that he 
had some problems with his relationships.  A GAF score of 50 
was reported; however, it was added that he had moderate 
symptoms and was somewhat isolated.

Analysis

For his VA examinations and VAMC treatments from September 
24, 1998 to February 16, 2005, the examiners estimated the 
veteran's GAF scores to be between 50 and 70.  A GAF of 51-60 
signifies moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers.  A 
GAF of 61-70 signifies some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  American Psychiatric Association: DSM IV; 38 
C.F.R. §§ 4.125, 4.130.

A score between 41 and 50 signifies serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).

The recent GAF scores of 51 in April 2003 and May 2004 is at 
the low end of the moderate range, while the single score of 
70 was indicative of transient symptoms, and the single score 
of 50 in October 2004 was supposed to indicate serious 
symptoms.  

The score of 50 cannot be accepted; however, as the examiner 
found the symptoms to be no more than moderate, and the 
veteran was maintaining employment without any reported 
difficulty.

The veteran had repeated sleep disturbances, trouble focusing 
on work and trouble maintaining social and employment 
relationships as he became isolated.  The Board finds that 
the veteran's symptoms approximate the criteria for a 50 
percent evaluation for the period of September 24, 1998 to 
February 16, 2005. 

Turning to the question of whether more than a 50 percent 
evaluation is warranted, the Board must consider whether 
there are deficiencies in most of the areas described in the 
criteria for a 70 percent evaluation.  

As just discussed the GAF of 50 is not credible.  His thought 
process and content were normal.  He was oriented and his 
insight, judgment and impulse control were fair.  He 
therefore had no notable deficiencies in judgment, thinking 
or mood.  Since he did not have deficiencies in most of the 
areas needed for a 70 percent evaluation, that rating is not 
warranted.

III.  The propriety of initial post traumatic stress disorder 
(PTSD) rating of 30 percent from May 1, 2005 to July 7, 2005 
and a rating of 70 percent subsequent to July 7, 2005.

Factual Background

The veteran participated in an inpatient PTSD program From 
February 16, 2005 to April 4, 2005.

In May 2005, the veteran presented to the East Orange VAMC 
for follow-up treatment after his PTSD program.  The 
examination report described him as unemployable and as 
having difficulty sleeping.  He indicated that he was laid 
off in February 2005 due to company downsizing.  He stated 
that while the medicine he was taking had helped, he still 
had good days and bad days.  He indicated that he was 
stressed as a result of watching television programs that 
commemorated the 30 year anniversary of the end of the 
Vietnam War.  

He had no thought disorder nor overt symptoms of psychosis.  
He had good reality testing, insight and judgment.  A GAF 
score of 41 was reported.

For the period subsequent to July 7, 2005, the veteran has 
been assigned a 70 percent rating for his PTSD.

In a July 2005 VA examination for PTSD, the examiner noted 
that the veteran had no history of suicidal behavior but had 
a history of getting angry very quickly and contemplating 
getting into fights.  

The veteran reported nightmares, flashbacks and 
hypervigilance.  He had anger especially since the Iraq War 
and slept sporadically at night.  He had diminished energy 
and concentration and his symptoms seemed severe in nature.  
The veteran had problems at work as he had problems 
concentrating.  

The veteran was casually dressed and cooperative.  His mood 
was depressed and his affect was blunted.  However, there 
were no perceptual problems and his thought process and 
thought content were normal.  He had no suicidal or homicidal 
ideation.  He was oriented to person, time and place and his 
insight, judgment and impulse control were fair.  He was also 
able to take care of his assisted daily living.

The diagnosis was a veteran with symptoms of PTSD who is 
unable to work and had problems with his relationships.  He 
was unable to work, had fairly severe symptoms and is 
isolative.  A GAF score of 40 was reported.

In July 2005, the veteran presented for a follow up treatment 
for his PTSD at the East Orange VAMC.  The veteran had 
problem controlling his anger and had an increase in 
recurrent nightmares.  The veteran had not been successful 
getting a new job yet.  He still had no relief from his 
combat memories.  A GAF score of 41 was reported.

The veteran again presented to the East Orange VAMC in 
September 2005.  The veteran claimed that he still had no 
relief from his combat memories.  The examiner described him 
as unemployable.  A GAF score of 41 was reported.

Analysis

The recent GAF scores of 41 in May 2005, July and September 
2005 are at the low end of the severe range.

A score between 41 and 50 signifies serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).

Since the veteran was found to be unemployable and has in 
fact not been employed since February 2005, the evidence 
supports a finding that PTSD results in total occupational 
impairment.

The veteran does maintain some social functioning inasmuch as 
he remains married, and spends time with his son, and 
grandson.  Given his total occupational impairment and 
reported limits in social function, the Board finds that his 
symptoms more closely approximate the criteria for a 100 
percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21 (2006).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
from March 4, 1998 to September 24, 1998 for PTSD is denied; 
an initial rating of 50 percent, is granted from September 
24, 1998 to February 16, 2005; and an initial rating of 100 
percent is granted from May 1, 2005.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


